NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL

                                         OF FLORIDA

                                         SECOND DISTRICT

THOMAS MACKEY,                   )
                                 )
           Appellant,            )
                                 )
v.                               )              Case No. 2D18-4222
                                 )
STATE OF FLORIDA,                )
                                 )
           Appellee.             )
________________________________ )

Opinion filed July 12, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Mark R. Wolfe,
Judge.

Tomas Mackey, pro se.


PER CURIAM.


              Affirmed.


VILLANTI, SALARIO, and SMITH, JJ., Concur.